F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          NOV 14 2001
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 JAMES JOSEPH OWENS-EL,
             Plaintiff - Appellant,                     No. 01-1254
 v.                                                 (D.C. No. 01-Z-405)
 UNITED STATES OF AMERICA,                             (D. Colorado)
             Defendant - Appellee.


                          ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Mr. Owens-El appeals the district court’s dismissal of his Bivens claim and

his tort claims brought pursuant to the Federal Tort Claims Act. In essence, Mr.

Owens-El seeks monetary damages resulting from his allegedly illegal


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
incarceration. Additionally, Mr. Owens-El challenges the district court’s denial

of standing for Mr. Owens-El to prosecute claims under various criminal statutes.

      We have reviewed Mr. Owens-El’s claims and the district court’s Order and

Judgment of Dismissal filed April 9, 2001. We are convinced that the district

court’s decision is correct. For the same reasons as those stated in the district

court’s Order and Judgment of Dismissal, we affirm.

      The motion to proceed on appeal in forma pauperis is granted.

      AFFIRMED.

                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge




                                          -2-